Citation Nr: 1003523	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a thyroid disorder, 
to include as due to herbicide exposure.

3.  Entitlement to service connection for an eye disorder, 
claimed as tear duct malfunction, to include as due to 
herbicide exposure.

4.  Entitlement to service connection for a skin disorder, 
claimed as actinic keratosis and body rash, to include as due 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 the Department of 
Veterans Affairs (VA) Regional Office in Denver, Colorado 
(RO).

In his January 2008 VA Form 9, the Veteran perfected an 
appeal with respect to the issue of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  
However, in September 2009, the Veteran's representative 
indicated that the Veteran wished to withdraw this issue.  38 
C.F.R. §§ 20.202, 20.204 (2009).  Accordingly, it is no 
longer before the Board for appellate consideration.

Additionally, subsequent to the issuance of the August 2009 
supplemental statement of the case, additional VA outpatient 
treatment records dated from January 2008 through March 2009 
were associated with the claims file.  However, review of 
these records reveals that they pertain solely to issues not 
currently on appeal.  Accordingly, appellate adjudication may 
proceed.


FINDINGS OF FACT

1.  The Veteran's service personnel records reflect that the 
Veteran had service in Vietnam for the purposes of the 
controlling regulations.

2.  Current diagnoses of coronary artery disease, 
hypothyroidism, presbyopia, and actinic keratosis are of 
record.

3.  The Veteran's service treatment records show no evidence 
of a heart disorder, thyroid disorder, eye disorder, or skin 
disorder.

4.  The probative and persuasive evidence of record does not 
relate the Veteran's heart disorder to his military service.

5.  The probative and persuasive evidence of record does not 
relate the Veteran's thyroid disorder to his military 
service, to include presumed exposure to herbicides.

6.  Presbyopia is not a disability for which VA compensation 
benefits may be awarded.

7.  The probative and persuasive evidence of record does not 
relate the Veteran's skin disorder to his military service, 
to include presumed exposure to herbicides.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  A thyroid disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  An eye disorder was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been 
so incurred, to include as a result of exposure to herbicides 
during service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.9 (2009).

4.  A skin disorder, claimed as to include actinic keratosis 
and/or body rash, was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been 
so incurred, to include as a result of exposure to herbicides 
during service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran asserts that he has a heart 
disorder that first manifested in 1968, when he was treated 
by a Montagnard shaman while he was in Vietnam.  He further 
claims that although his currently diagnosed thyroid disorder 
was not objectively documented until 2006, it was present in 
service, has existed since service, and is the result of 
extended exposure to herbicides during his time in Vietnam.  
Finally, with respect to the claimed eye and skin disorders, 
the Veteran has argued that these conditions first occurred 
during his service in Vietnam and have existed since that 
time.  

Service Connection Claims

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  "[S]ervice in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  38 
C.F.R. § 3.307(a) (6) (iii).  

VA regulations also provide that, if a veteran was exposed to 
an herbicide agent during active service, presumptive service 
connection may be warranted for chloracne or other acneform 
diseases consistent with AL amyloidosis, chloracne, diabetes 
mellitus, type II; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 3.307, 
3.309; see also 78 Fed. Reg. 21258 (May 7, 2009).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).



Heart Disorder

The Veteran's service treatment records show no evidence of 
heart abnormalities or a diagnosed heart disorder, to include 
at the June 1970 service separation examination.  Subsequent 
to service, a December 2005 VA outpatient treatment record 
notes that the Veteran reported experiencing chest pain.  An 
electrocardiogram taken at that time was consistent with a 
myocardial infarction, so the Veteran sought further 
treatment at a private facility.  The records from the 2 days 
during which he was an inpatient at that facility reflect 
that he underwent a left heart catheterization, and was 
treated for acute coronary syndrome secondary to dissection 
anterior descending coronary artery, and status post apical 
wall myocardial infarction, "question [secondary to] spasm 
from past drug abuse," and apical aneurysm secondary to 
anterior descending infarction.  Other records indicate that 
the "past drug abuse" included use of marijuana, 
methamphetamines, heroin, and other drugs.  The Veteran 
sought follow-up treatment later in December 2005 at a VA 
Medical Center following his release from the private medical 
center; records from that time note that he also had three 
cardiac stents implanted.  Further VA outpatient records 
dated from January 2006 through August 2008 show that the 
Veteran continued to experience intermittent chest pain, and 
remained on a regimen of Plavix and Coumadin for treatment of 
coronary artery disease.

Despite the above, the evidence of record does not show that 
the Veteran's heart disorder is related to service.  
Initially, there is no evidence that the Veteran had cardiac 
abnormalities, or a diagnosed heart disorder, prior to 
complaining of chest pain in 2005 when he ultimately was 
diagnosed with having had a myocardial infarction and 
underwent heart catheterization and stent implacement.  This 
was more than 35 years subsequent to his separation from 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when a claimant failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of the claimed condition).  Moreover, there is 
no medical evidence of record, including objective medical 
opinions, relating the Veteran's currently diagnosed 
hypothyroidism to his military service.  

The Veteran has argued that he was treated for a cardiac 
incident by a Montagnard shaman in 1968, during service.  
Even if this is the case, there is no evidence that he had a 
heart disorder or cardiac symptoms, as his June 1970 service 
separation examination is devoid of any such notations.  The 
Board notes that in Washington v. Nicholson, the Court of 
Appeals for Veterans Claims held that lay evidence cannot be 
discarded merely because it is unaccompanied by 
contemporaneous medical evidence.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, even 
assuming the episode he experienced was cardiac in nature, 
the Veteran is not a medical professional and therefore lacks 
the professional training to determine that the claimed 
inservice incident was the initial manifestation of a heart 
disorder that was not treated or diagnosed until more than 35 
years later.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, service connection for a heart disorder 
is not warranted.

At this time, the Board acknowledges that in November 2009 a 
stay of appeals was effectuated by the Secretary for claims 
based on exposure to herbicides during the Vietnam era, for 
several conditions including ischemic heart disease.  
Chairman's Memorandum No. 01-09-25 (November 20, 2009).  
However, in this case, although a December 5, 2005 impression 
noted an abnormal electrocardiogram consistent with coronary 
disease/ischemia, follow up cardiac evaluation revealed no 
evidence of ischemic disease, see December 15, 2005 medical 
entry.  Medical reports thereafter also show no evidence of 
ischemic heart disease.  Thus, a stay of the adjudication of 
this matter is not warranted.

Because the probative and persuasive evidence of record does 
not relate the Veteran's heart disorder to his military 
service, the preponderance of the evidence is against his 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b).

Thyroid Disorder

The Veteran's service treatment records show no inservice 
evidence of thyroid abnormality, related symptoms, or a 
diagnosed thyroid disorder, to include at the June 1970 
service separation examination.  Subsequent to service, a 
January 2006 VA outpatient treatment record noted the initial 
diagnosis of hypothyroidism; it indicated that the Veteran's 
thyroid stimulating hormone count was 98, and that he was on 
thyroid replacement medications.  VA outpatient treatment 
records dated from April 2006 though August 2008 reflect a 
continued diagnosis of hypothyroidism, and that the Veteran 
remained on thyroid replacement medications.  Additionally, 
the November 2006 VA general medical examination recorded the 
Veteran's complaints of generalized weakness, insomnia, and 
palpitations, and that the Veteran's skin was dry, scaly, and 
thickened.  Hypothyroidism was diagnosed.

Despite the above, the probative and persuasive evidence of 
record does not show that the Veteran's thyroid disorder is 
related to service.  While the Veteran has a current 
diagnosis of hypothyroidism, there is no medical evidence of 
record that it was diagnosed prior to January 2006, more than 
35 years after separation from military service.  See Mense, 
1 Vet. App. at 356.  Furthermore, there is no medical 
evidence of record, including objective medical opinions, 
relating the Veteran's currently diagnosed hypothyroidism to 
his military service.  The Veteran has argued that even 
though hypothyroidism was not diagnosed until 2006, it may 
have been present since his military service.  However, the 
evidence of record does not contain any evidence of abnormal 
thyroid function, or other characteristic symptoms of a 
thyroid disorder prior to 2006; moreover, the Veteran is not 
a medical professional and therefore lacks the professional 
training to determine that his thyroid disorder existed prior 
to 2006.  Accordingly, service connection for a thyroid 
disorder on a direct basis is not warranted.

Additionally, the Veteran asserted in his July 2007 notice of 
disagreement that his thyroid disorder may have resulted from 
the long-term exposure to herbicides during his almost two 
years' service in Vietnam.  However, hypothyroidism is not 
among those disorders for which service connection can be 
granted on a presumptive basis due to herbicide exposure.  
See 38 C.F.R. § 3.309 (f).  Accordingly, service connection 
for a skin disorder on a presumptive basis is also not 
warranted.

Because the probative and persuasive evidence of record does 
not relate the Veteran's thyroid disorder to his military 
service, the preponderance of the evidence is against his 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Eye Disorder

The Veteran's Department of Defense Form DD-214, Armed Forces 
of the United States Report of Transfer of Discharge, 
reflects that he had service in Vietnam from April 1968 to 
June 1970.  Thus, the Veteran is presumed to have been 
exposed to herbicides in service.  However, review of the 
record reveals that the only eye disorder with which the 
Veteran has been diagnosed is presbyopia; otherwise, the 
March 2006 VA Agent Orange registry examination and the 
November 2006 VA general medical examination both found no 
abnormal findings on clinical examination.  For purposes of 
entitlement to benefits, the law provides that refractive 
errors of the eyes are congenital or developmental defects 
and are not a disease or injury within the meaning of 
applicable legislation.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including presbyopia, as this 
is not a disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  

Thus, VA regulations specifically prohibit service connection 
for refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability; although the March 2006 VA Agent 
Orange registry examination note indicated that the Veteran 
had an old left eye injury, there is no evidence that it 
occurred in service, as the Veteran's service treatment 
records are devoid of any such notations.  See VAOPGCPREC 82-
90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990).  For that reason, service connection for an eye 
disorder, either on a presumptive basis due to herbicide 
exposure or on a direct basis, is not warranted.  See 
38 C.F.R. § 3.309 (f); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 
(1999).  The Veteran's presbyopia is not a disorder capable 
of service connection, and the claim must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

Skin Disorder

As noted above, the Veteran is presumed to have been exposed 
to herbicides in service.  However, review of the record 
reveals that the only skin disorder with which the Veteran 
has been diagnosed is actinic keratosis, which is not among 
those disorders for which service connection can be granted 
on a presumptive basis due to herbicide exposure.  See 
38 C.F.R. § 3.309 (f).  Accordingly, service connection for a 
skin disorder on a presumptive basis is not warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee, 34 F.3d at 1040.  The United States Court of Appeals 
for Veterans Claims has specifically held that the provisions 
of Combee are applicable in cases involving herbicide 
exposure.  McCartt, 12 Vet. App. at 167.

The probative and persuasive medical evidence of record does 
not show that the Veteran's currently diagnosed skin disorder 
is related to military service, to include as due to 
herbicide exposure.  The Veteran's service treatment records, 
including his June 1970 service separation examination, are 
negative for any evidence of skin symptoms or a diagnosed 
skin disorder.  While the Veteran has a current diagnosis of 
actinic keratosis, there is no medical evidence of record 
that it was diagnosed prior to March 2006, more than 35 years 
after separation from military service.  See Mense, 1 Vet. 
App. at 356.  While there was evidence of "dry, scaly, 
thickened" skin during the November 2006 VA examination, 
this appeared to be a manifestation of the Veteran's thyroid 
disorder.  Furthermore, there is no medical evidence of 
record, including objective medical opinions, relating the 
Veteran's currently diagnosed actinic keratosis to his 
military service.  The Veteran's observations of skin 
abnormalities during service and since his service separation 
have been considered as competent lay evidence, but as the 
Veteran is not a medical professional, he lacks the 
professional training to diagnose his own skin disorder, or 
to relate it to his military service or an incident therein.  
Accordingly, service connection for a skin disorder, on a 
direct or presumptive basis, is not warranted.

Because the Veteran's diagnosed skin disorder is not among 
those subject to presumptive service connection, and the 
probative and persuasive evidence of record does not relate 
his currently diagnosed skin disorder on a direct basis to 
his military service, the preponderance of the evidence is 
against the Veteran's claim for service connection.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 
Vet. App. at 54-56.

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A February 2006 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in a March 2006 
letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that he is in receipt of disability benefits from 
the Social Security Administration (SSA); therefore, the RO's 
failure to request and obtain any relevant SSA records was 
not in error.  38 C.F.R. § 3.159 (c) (2).  A VA examination 
was conducted in November 2006.  The Veteran contended in his 
July 2007 notice of disagreement and his January 2008 
substantive appeal that the examiner ignored his statement 
that he was treated in Vietnam by a Montagnard shaman for 
cardiac symptomatology.  However, review of that examination 
report reflects that the examiner considered the Veteran's 
lay statements and the objective evidence of record prior to 
rendering diagnoses or opinions.  Accordingly, the Board 
finds that it is adequate for rating purposes.  With respect 
to the remaining issues on appeal, the Veteran has not 
argued, and the record does not reflect, that this 
examination was inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Service connection for a heart disorder is denied.

Service connection for a thyroid disorder is denied.

Service connection for an eye disorder is denied.

Service connection for a skin disorder, claimed as actinic 
keratosis and body rash, is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


